Citation Nr: 9917170	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  92-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right lower extremity.

2.  Entitlement to service connection for residuals of an 
injury to the right upper extremity.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1943.

The Board of Veterans' Appeals (Board) entered a decision on 
April 30, 1997, denying the veteran's claims of service 
connection for residuals of an injury to the right lower 
extremity and residuals of an injury to the right upper 
extremity.  The veteran appealed to the United States Court 
of Veterans Appeals (now known as the United States Courts of 
Appeals for Veterans Claims) (Court) and a Joint Motion to 
Remand was filed by the parties in November 1998.  The Court 
granted the joint motion, vacated the Board's April 1997 
decision, and remanded the case to the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

It is noted in the Joint Motion for Remand Order that a prior 
November 1994 Board remand had not been complied with in 
regard to the Board's request that the veteran undergo VA 
general and orthopedic examinations.  More specifically, it 
is noted that despite the Board's request that the examiners 
review the veteran's claims file prior to conducting their 
respective examinations, there is no evidence that the 
veteran's claims file had in fact been reviewed.  In this 
regard, while examination request records show that the 
claims file was required in conjunction with these 
examinations, and that the claims file was to be sent to the 
compensation and pension clinic where the examinations were 
to be conducted, there is no notation on the examination 
reports that the claims file had been reviewed prior to the 
examinations.  

Fulfillment of VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation for the 
claimed disability will be a fully informed one.  38 U.S.C.A. 
§ 5107(a) (West 1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1994).

In view of the uncertainty presented in this case as to 
whether the examiners in April 1995 reviewed the veteran's 
medical records prior to examining the veteran, and to ensure 
compliance with the Board's 1994 remand that directed that 
such a review take place, additional development is required.  
Green, supra, Stegall, supra.  Such development necessitates 
that the veteran be afforded new general and orthopedic 
examinations with the examiners reviewing the veteran's 
claims file prior to the examinations.  Green, supra.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran to 
undergo new general and orthopedic 
examinations in order to assess the 
nature and etiology of his claimed 
disabilities of the right lower and right 
upper extremities, to include the leg, 
hip, knee, ankle, shoulder and arm.  The 
claims file and a copy of this Remand 
must be made available to the examiners 
prior to the examinations in order that 
they may review the veteran's medical 
history.  The examiner must thoroughly 
review the claims folder in association 
with the examination and take the entire 
medical history into account.  A notation 
to the effect that the claims file was 
reviewed by the examiner must be included 
in the examination report.  Any 
diagnostic tests and procedures deemed 
appropriate should be performed.  All 
subjective complaints and objective 
findings should be reported in detail.  
The examiners are requested to provide a 
medical opinion as to the etiology of 
each of the disabilities clinically found 
on examination and to include the 
rationale for the opinions expressed. 

2.  Upon receiving the examiners' report, 
the RO should review the evidence of 
record and readjudicate the claims of 
service connection for residuals of an 
injury to the right upper extremity and 
residuals of an injury to the right lower 
extremity.  The RO should give due 
consideration to any laws, regulations, 
or legal precedent that might entitle the 
veteran to a favorable disposition, 
including a discussion of whether the 
benefit-of-the-doubt doctrine is for 
application.  38 U.S.C.A. § 5107(b).  The 
RO should provide an adequate discussion 
of the reason and bases for its decision, 
whether favorable or unfavorable, and 
should provide proper notice to the 
veteran and his representative of its 
decision, including the issuance of a 
supplemental statement of the case 
containing a list and discussion of all 
applicable laws, regulations, and legal 
precedent.

The case should then be returned to the Board for further 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









